DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 29, 2021 has been entered.

Response to Arguments
Applicant’s arguments, see Applicants’ remarks, filed March 26, 2021, with respect to the rejection(s) of claim(s) 7 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Tiirola et al. (US 2018/0279291).
Tirrola teaches determining the power adjustment value based on the reliability requirement and the remaining retransmission quantity that correspond to a type of a current Ultra-Reliable Low-Latency Communication (URLLC) service (Section 0052, the power of the HARQ feedback, which reads on a remaining retransmission quantity, is .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 4, 6, 14 – 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hosseini et al. (US 2018/0124711) in view of Gao et al. (US 10,560,902) in view of Kim et al. (US 2006/0252445) and in further view of Fu et al. (US 2014/0135055).
Regarding Claim 1, Hosseini teaches a method for transmitting uplink control information, comprising: receiving, by a terminal device, downlink control information, wherein the downlink control information comprises resource information of a data channel, first indication information (Section 0076, a power offset is applied to the first power for the first transmission time interval (TTI) to determine a second power for the second TTI, said power offset is the first indication), wherein the first indication 
Hosseini does not teach second indication information; wherein the second indication information is used to determine a power adjustment value in the transmission time interval k; determining, by the terminal device, transmit power in the transmission time interval k based on the power adjustment value; and transmitting, by the terminal device, uplink control information based on the transmit power, wherein the uplink control information comprises feedback information for the data channel; wherein the second indication information comprises a reliability requirement and a remaining retransmission quantity; determining, by the terminal device, the power adjustment value based on the reliability requirement and the remaining retransmission quantity.
Gao, which also teaches uplink power control, teaches second indication information; wherein the second indication information is used to determine a power adjustment value in the transmission time interval k (Cols. 9 lines 48 – 59, 10 lines 8 – 11, power adjustment value indicated in the TPC field); determining, by the terminal device, transmit power in the transmission time interval k based on the power 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Hosseini with the above features of Gao for the purpose of controlling uplink transmission power, so as to separately configure the power control parameter with respect to different TTI lengths as taught by Gao.
Kim, which also teaches use Hybrid Automatic Repeat Request (HARQ), teaches wherein indication information comprises a reliability requirement; determining, by the terminal device, the power adjustment value based on the reliability requirement (Sections 0030, 0032, the lookup table (LUT) comprises adjustment gain values for power control, said adjustment gain values are power adjustment values, which enables reliable communications).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the Hosseini combination with the above features of Kim for the purpose of providing HARQ transmission that provides higher date rates as taught by Kim.
Fu, which also teaches the use of HARQ, teaches wherein indication information comprises a remaining retransmission quantity; determining, by the terminal device, the power adjustment value based on the remaining retransmission quantity (Section 0035, power adjustment on a HARQ, which is a remaining retransmission quantity).

Regarding Claim 14, Hosseini teaches an apparatus, wherein the apparatus comprises: an input/output interface; at least one processor; and a memory storing instructions executable by the at least one processor, wherein the instructions, when executed by the at least one processor, instruct the at least one processor to: transmit downlink control information, wherein the downlink control information comprises resource information of a downlink data channel, first indication information (Section 0076, a power offset is applied to the first power for the first transmission time interval (TTI) to determine a second power for the second TTI, said power offset is the first indication, typical base stations comprise input/output interfaces, processors and memory that stores executable code run by said memory), wherein the first indication information indicates a power offset value of a terminal device between a transmission time interval k and a transmission time interval k-1 (Section 0076, a power offset is applied to the first power for the first transmission time interval (TTI) to determine a second power for the second TTI, said power offset is the first indication thus rendering a scenario wherein the power offset is between the first and second TTI); wherein the first transmit power is determined by the terminal device based on the power offset 
 Hosseini does not teach second indication information; wherein the second indication information is used to determine a power adjustment value in the transmission time interval k; receive uplink control information in the transmission time interval k, wherein the uplink control information comprises feedback information for the downlink data channel, wherein the uplink control information is sent by the terminal device at first transmit power, and wherein the first transmit power is determined by the terminal device based on the power adjustment value; wherein the second indication information comprises a reliability requirement and a remaining retransmission quantity; determining the power adjustment value based on the reliability requirement and the remaining retransmission quantity.
Gao, which also teaches uplink power control, teaches second indication information; wherein the second indication information is used to determine a power adjustment value in the transmission time interval k (Cols. 9 lines 48 – 59, 10 lines 8 – 11, power adjustment value indicated in the TPC field); receive uplink control information in the transmission time interval k, wherein the uplink control information comprises feedback information for the downlink data channel (Cols. 9 lines 48 – 59, ACK/NACK feedback), wherein the uplink control information is sent by the terminal device at first transmit power, and wherein the first transmit power is determined by the terminal device based on the power adjustment value (Cols. 9 lines 48 – 59, the power of the PUCCH is adjusted based on the power adjustment value)

Kim, which also teaches use Hybrid Automatic Repeat Request (HARQ), teaches wherein indication information comprises a reliability requirement; determining the power adjustment value based on the reliability requirement (Sections 0030, 0032, the lookup table (LUT) comprises adjustment gain values for power control, said adjustment gain values are power adjustment values, which enables reliable communications).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the Hosseini combination with the above features of Kim for the purpose of providing HARQ transmission that provides higher date rates as taught by Kim.
Fu, which also teaches the use of HARQ, teaches wherein indication information comprises a remaining retransmission quantity; determining the power adjustment value based on the remaining retransmission quantity (Section 0035, power adjustment on a HARQ, which is a remaining retransmission quantity).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the Hosseini combination with the above features of Fu for the purpose of effectively transmitting HARQ feedback as taught by Fu.  The combination of Gao, Kim, and Fu teaches wherein the second indication information comprises a reliability requirement and a remaining 
Regarding Claims 2, 15, The above Hosseini combination teaches all of the claimed limitations recited in Claims 1, 14.  Gao further teaches wherein the power adjustment value is unrelated to another transmission time interval other than the transmission time interval k (Cols. 9 lines 48 – 59, 10 lines 8 – 11, the power is associated with a particular TTI and thus not associated with other TTIs).
Regarding Claims 3, 16, The above Hosseini combination teaches all of the claimed limitations recited in Claims 1, 14.  Gao further teaches wherein the second indication information is an identifier of the power adjustment value and determine the power adjustment value (Cols. 9 lines 48 – 59, 10 lines 8 – 11, power adjustment value indicated in TPC field).
Regarding Claims 4, 18, The above Hosseini combination teaches all of the claimed limitations recited in Claims 1, 16.  Gao further teaches receiving, by the terminal device, higher layer signaling, wherein the higher layer signaling indicates at least two power adjustment values, and wherein the power adjustment value is one of the at least two power adjustment values/wherein the identifier of the power adjustment value indicates one of the at least two power adjustment values (Cols. 9 lines 48 – 59, 10 lines 8 – 11, power adjustment value indicated by the TPC field and power adjustment value corresponding to a previous PUCCH).
Regarding Claims 6, The above Hosseini combination teaches all of the claimed limitations recited in Claims 1.   Kim further teaches obtaining, by the terminal device through table lookup, the power adjustment value based on the reliability requirement, 
Regarding Claim 17, The above Hosseini combination teaches all of the claimed limitations recited in Claim 16.  Kim teaches obtaining, by the terminal device through table lookup, the power adjustment value based on the reliability requirement (Sections 0030, 0032, the lookup table (LUT) comprises adjustment gain values for power control, said adjustment gain values are power adjustment values, which enables reliable communications).  Fu, which also teaches the use of HARQ, teaches power adjustment based on a remaining retransmission quantity (Section 0035, power adjustment on a HARQ, which is a remaining retransmission quantity).  The combination of the Kim and Fu teach obtain through calculation or table lookup, the power adjustment value based on a reliability requirement and a remaining retransmission quantity.

Claims 7 – 10, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hosseini et al. (US 2018/0124711) in view of Gao et al. (US 10,560,902) in view of .
Regarding Claim 7, Hosseini teaches an apparatus, wherein the apparatus comprises: an input/output interface; at least one processor; and a memory storing instructions executable by the at least one processor, wherein the instructions, when executed by the at least one processor, instruct the at least one processor to: receive downlink control information, wherein the downlink control information comprises resource information of a data channel, first indication information (Section 0076, a power offset is applied to the first power for the first transmission time interval (TTI) to determine a second power for the second TTI, said power offset is the first indication, typical UEs comprise input/output interfaces, processors and memory that stores executable code run by said memory), wherein the first indication information indicates a power offset value between a transmission time interval k and a transmission time interval k-1 (Section 0076, a power offset is applied to the first power for the first transmission time interval (TTI) to determine a second power for the second TTI, said power offset is the first indication thus rendering a scenario wherein the power offset is between the first and second TTI); determine transmit power in the transmission time interval k based on the power offset value (Section 0076, the mobile device uses the received power offset to select or determine power needed to transmit on the uplink).
Hosseini does not teach second indication information; wherein the second indication information is used to determine a power adjustment value in the transmission time interval k; determine transmit power in the transmission time interval k based on the power adjustment value; and transmitting uplink control 
Gao, which also teaches uplink power control, teaches second indication information; wherein the second indication information is used to determine a power adjustment value in the transmission time interval k (Cols. 9 lines 48 – 59, 10 lines 8 – 11, power adjustment value indicated in the TPC field); determine transmit power in the transmission time interval k based on the power adjustment value; and transmitting uplink control information based on the transmit power (Cols. 9 lines 48 – 59, the power of the PUCCH is adjusted based on the power adjustment value), wherein the uplink control information comprises feedback information for the data channel (Cols. 9 lines 48 – 59, ACK/NACK feedback).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Hosseini with the above features of Gao for the purpose of controlling uplink transmission power, so as to separately configure the power control parameter with respect to different TTI lengths as taught by Gao.
Kim, which also teaches use Hybrid Automatic Repeat Request (HARQ), teaches wherein indication information comprises a reliability requirement; determining the power adjustment value based on the reliability requirement (Sections 0030, 0032, the 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the Hosseini combination with the above features of Kim for the purpose of providing HARQ transmission that provides higher date rates as taught by Kim.
Fu, which also teaches the use of HARQ, teaches wherein indication information comprises a remaining retransmission quantity; determining the power adjustment value based on the remaining retransmission quantity (Section 0035, power adjustment on a HARQ, which is a remaining retransmission quantity).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the Hosseini combination with the above features of Fu for the purpose of effectively transmitting HARQ feedback as taught by Fu.
Tiirola, which also teaches the use of HARQ, teaches the power adjustment value based on the reliability requirement and the remaining retransmission quantity that correspond to a type of a current Ultra-Reliable Low-Latency Communication (URLLC) service (Section 0052, the power of the HARQ feedback, which reads on a remaining retransmission quantity, is adjusted thus said power adjustment is based on a remaining retransmission quantity, said adjustment of the HARQ feedback renders a scenario wherein the HARQ feedback is received more reliably and transmitted more reliably thus said power adjustment is also based on a reliability requirement, there is an 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the Hosseini combination with the above features of Tiirola for the purpose of supporting new applications such as e-health and autonomous driving as taught by Tiirola.
Regarding Claim 8, The above Hosseini combination teaches all of the claimed limitations recited in Claim 7.  Gao further teaches wherein the power adjustment value is unrelated to another transmission time interval other than the transmission time interval k (Cols. 9 lines 48 – 59, 10 lines 8 – 11, the power is associated with a particular TTI and thus not associated with other TTIs).
Regarding Claim 9, The above Hosseini combination teaches all of the claimed limitations recited in Claim 7.  Gao further teaches wherein the second indication information is an identifier of the power adjustment value and determine the power adjustment value (Cols. 9 lines 48 – 59, 10 lines 8 – 11, power adjustment value indicated in TPC field).
Regarding Claim 10, The above Hosseini combination teaches all of the claimed limitations recited in Claim 7.  Gao further teaches receiving, by the terminal device, higher layer signaling, wherein the higher layer signaling indicates at least two power adjustment values, and wherein the power adjustment value is one of the at least two power adjustment values/wherein the identifier of the power adjustment value indicates one of the at least two power adjustment values (Cols. 9 lines 48 – 59, 10 lines 8 – 11, 
Regarding Claim 12, The above Hosseini combination teaches all of the claimed limitations recited in Claim 7.   Kim further teaches obtaining, by the terminal device through table lookup, the power adjustment value based on the reliability requirement, the remaining retransmission quantity, or the first combination of the reliability requirement and the remaining retransmission quantity (Sections 0030, 0032, the lookup table (LUT) comprises adjustment gain values for power control, said adjustment gain values are power adjustment values, which enables reliable communications).  Fu teaches power adjustment based on a remaining retransmission quantity (Section 0035, power adjustment on a HARQ, which is a remaining retransmission quantity).  The combination of the Kim and Fu teach obtain through calculation or table lookup, the power adjustment value based on a reliability requirement and a remaining retransmission quantity.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hosseini et al. (US 2018/0124711) in view of Gao et al. (US 10,560,902) in view of Kim et al. (US 2006/0252445) in view of Fu et al. (US 2014/0135055) in view of Tiirola et al. (US 2018/0279291), as applied to Claim 7 set forth above, and further in view of Lee et al. (US 2013/0163553)
Regarding Claim 13, The above Hosseini combination teaches all of the claimed limitations recited in Claim 7.  The above Hosseini combination does not teach receive/transmit higher layer signaling, wherein the higher layer signaling indicates at 
Lee, which also teaches higher layer signaling, teaches wherein the higher layer signaling indicates at least two combinations, and wherein a first combination of the reliability requirement and the remaining retransmission quantity is one of the at least two combinations (Section 0212, the DCI, which is the higher layer signaling, has multiple combinations including the HARQ process, which is the remaining retransmission quantity).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the Hosseini combination with the above features of Lee for the purpose of efficiently transmitting control information as taught by Lee.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hosseini et al. (US 2018/0124711) in view of Gao et al. (US 10,560,902) in view of Kim et al. (US 2006/0252445) in view of Fu et al. (US 2014/0135055), as applied to Claim 14 set forth above, and further in view of Lee et al. (US 2013/0163553)
Regarding Claim 20, The above Hosseini combination teaches all of the claimed limitations recited in Claim 14.  The above Hosseini combination does not teach receive/transmit higher layer signaling, wherein the higher layer signaling indicates at least two combinations, and wherein the first combination of the reliability requirement and the remaining retransmission quantity is one of the at least two combinations.

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the Hosseini combination with the above features of Lee for the purpose of efficiently transmitting control information as taught by Lee.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND S DEAN whose telephone number is (571)272-7877.  The examiner can normally be reached on Monday-Friday, 6:00-2:30, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/RAYMOND S DEAN/Primary Examiner, Art Unit 2645                                                                                                                                                                                                        Raymond S. Dean
April 5, 2021